Name: Commission Regulation (EC) No 2823/94 of 21 November 1994 re-establishing the levying of customs duties and ending the charges against tariff ceilings opened in 1994, on certain textile products originating in Indonesia and India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 No L 299/8 Official Journal of the European Communities 22. 11 . 94 COMMISSION REGULATION (EC) No 2823/94 of 21 November 1994 re-establishing the levying of customs duties and ending the charges against tariff ceilings opened in 1994, on certain textile products originating in Indonesia and India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 July to 31 December 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas as provided for in the third paragraph of Article 12 of the abovementioned Regulation, the Commission may, after the preferential period, take measures to stop quantities being charged against any particular tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of products of the order Nos and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question ; Order No Origin Period Ceiling Date 40.1120 Indonesia 1.1 - 30 . 6. 1994 16,5 tonnes 26. 4. 1994 1.7 - 31.12. 1994 16,5 tonnes 29 . 8 . 1994 42.1420 India 1 . 1 - 30. 6. 1994 28,5 tonnes 24. 6. 1994 1.7 - 31.12.1994 28,5 tonnes 29. 8 . 1994 Whereas it is appropriate to re-establish the levying of customs duties and to take measures to stop quantities being charged against the said ceilings for the products in question, HAS ADOPTED THIS REGULATION : Article 1 1 . The levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : 0) OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 338 , 31 . 12. 1993, p. 22. 22. 11 . 94 Official Journal of the European Communities No L 299/9 2. No further quantities shall be charged against the tariff ceilings opened from 1 January to 30 June 1994 by Regulation (EEC) No 3832/90, relating to the products indicated in the table below : Description OriginOrder No Category (Unit) CN code 40.1120 112 6307 20 00 Other made-up textile articles, woven, Indonesia ex 6307 90 99 excluding those of categories 113 and 114 42.1420 142 ex 5702 39 90 Carpets and other textile floor coverings India ex 5702 49 90 other than those of coconut fibres of ex 5702 59 00 CN code 5303, or those of category 59 ex 5702 99 00 ex 5705 00 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 25 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1994. For the Commission Christiane SCRIVENER Member of the Commission